POOLE, Circuit Judge,
dissenting:
I join in Judge Alarcon’s dissenting opinion and have added my separate thoughts.
The majority’s extension of the exclusionary rule to the suppression of oral statements in civil deportation proceedings is particularly inapposite in light of the recent Supreme Court holding in Florida v. Royer, -U.S. -, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983). In the context of a criminal prosecution, the plurality opinion of Justice White stated in Royer:
* * * [L]aw enforcement officers do not violate the Fourth Amendment by merely approaching an individual on the street or in another public place, by asking him if he is willing to answer some questions, by putting questions to him if the person is willing to listen, or by offering in evidence in a criminal prosecution his voluntary answers to such questions. See Dunaway v. New York, 442 U.S. 200, 210 n. 12 [99 S.Ct. 2248,2255 n. 12, 60 L.Ed.2d 824] (1979); Terry v. Ohio, 392 U.S. 1, 31, 32-33, 88 S.Ct. 1868, 1885-86, 20 L.Ed.2d 889 (1968) (Harlan, J., concurring); id., at 34, 88 S.Ct. at 1886 (White, J., concurring). Nor would the fact that the officer identifies himself as a police officer, without more, convert the encounter into a seizure requiring some level of objection justification United States v. Mendenhall, 446 U.S. 544, 555, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497 (1980) (opinion of Stewart, J.). The person approached, however, need not answer any question put to him; indeed he may decline to *1098listen to the questions at all and may go on his way. Terry v. Ohio, supra, at 32-33, 88 S.Ct. at 1885-86 (Harlan, J., concurring); id., at 34, 88 S.Ct. at 1886 (White, J., concurring). He may not be detained even momentarily without reasonable, objective grounds for doing so; and his refusal to listen or answer does not, without more, furnish those grounds. United States v. Mendenhall, supra, 446 U.S. at 556, 100 S.Ct. at 1878 (opinion of Stewart, J.). * * *
Id. 103 S.Ct. at 1324.
The agents in this case did not violate the Fourth Amendment “by merely approaching” the suspected aliens and “by putting questions” to them, first in English and then in Spanish. When the subjects answered and conceded alienage and also illegal entry, the agents were justified in detaining them for they had probable cause to believe them to be in this country illegally. The subsequent reduction of this information to writing as a result of more questioning at the place of detention, added nothing new to the information which the agents had already legally obtained.
The majority makes much of its conclusion that Officer Bower had “no specific recollection” of Sandoval and could not pinpoint the specific conduct which attracted their attention. Eventually the majority concludes that all the observations of the agents, focused or unfocused, were simply patently insufficient to justify even a brief Terry stop of Sandoval. This to me appears too cozy. The record as a whole shows that all of the persons to whom questions were addressed first in English and then in Spanish had exhibited some behavior which preceded the questioning. Sandoval was among those asked in Spanish whether “they had papers.” He had none. Of the group subsequently transported to the station, some immediately accepted voluntary deportation. Sandoval and Lopez declined. Sandoval willingly answered the questions which are contained in the 1-213 form.
In Lopez’s case, there was no response to the agent’s questions in English made at the transmission shop where he worked. Agent Eddy testified that he questioned Lopez; asked him his name, where he was from, how he entered the United States, about his family ties, “equities” in the United States and from those responses determined that Lopez was in the country illegally. This information was subsequently incorporated in the 1-213 form.
If, as the majority states, the connection of Lopez and Sandoval to the attention-attracting conduct observed by the agents is not set forth with sufficient explicitness or detail, the remedy for that omission would be for the court to say that the record lacked that requisite explicitness. In such case there could be proper remand to determine whether indeed these two individuals had been so engaged. Instead, the majority leaps to the adoption of a sweeping exclusionary rule because that is what the majority was all about from the start.
None of the information was ever used against either appellant in any criminal case. The majority ignores this fact. It first treats the case as one of illegal arrest, and then, invoking the authority of criminal cases, pronounces of the unavailability in a deportation hearing statements which were voluntarily made.
The majority has reached out to exclude from a civil deportation proceeding evidence which would otherwise have been admissible. The majority believes that deportation proceedings are not really “civil” as we know that term but ought to be classified on the same level as those which are denominated “criminal.” While these two cases furnish a shaky vehicle for the journey from civil to criminal, the majority has had little difficulty convincing its members that the time has come to change the rules on immigration. Even if that were to be the conclusion from a record of documented injustices, no such record exists here. Hence, I dissent.